—In an action, inter alia, to recover damages for false arrest, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County (Jackson, J.), entered August 16, 2001, as, upon a jury verdict in favor of the defendants City of New York, John Dutches, John Mendick, John Hindi, and John Rosenberg and against them on the issue of liability, dismissed the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiffs’ contention that the jury verdict should be set aside as inconsistent is unpreserved for appellate review, since they did not raise that issue before the jury was discharged (see Barry v Manglass, 55 NY2d 803, 806; Uher v Toys “R” Us, 292 AD2d 595; Ramos v New York City Hous. Auth., 280 AD2d 325, 326; Devine v City of New York, 262 AD2d 443, 444; Pelosi v TJA Maintenance Programming, 247 AD2d 453, 454). In any event, the contention is without merit (see Miller v Long Is. R.R., 286 AD2d 713; Miglino v Supermarkets Gen. Corp., 243 AD2d 451; Rubin v Pecoraro, 141 AD2d 525). Further, the verdict was not against the weight of the evidence, as it was supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 133).
The plaintiffs’ remaining contention is without merit. Santucci, J.P., Feuerstein, O’Brien and Schmidt, JJ., concur.